DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments made to claims 1 and 10-13 in the response filed 10/15/2020 is acknowledged.
Claims 1, 3, 5-7, 10-15, and 22-28 are now pending in the application and are examined below.

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. Applicant argues on p. 6 of Arguments/Remarks that the prior art of record fails to disclose the newly added limitation regarding the second linking segment having first and second opposed extremities provided with respective pivots and configured to terminate on each side of the user’s hip joints. However, according to the interpretation of Fernandez below, these features are disclosed by the prior art, because upper pivots shown in annotated fig. B below are situated at the extremities of the band 22. Applicant’s arguments on p. 6-7 regarding the newly added limitation of the third linking segments encircling the user’s thighs are moot in view of Crawford, which has been provided to teach this element. Applicant argues on p. 7-8 that the additional references provided to teach remaining limitations in further dependent claims fail to disclose the limitations of claim 1. However, the rejection of claim 1 is provided in view of the combination of Fernandez, Petrofsky, and Crawford.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1, 3, 5-7, 10-12, 22, 23, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez et al. 4,557,257 in view of Petrofsky et al. 5,054,476 further in view of Crawford et al. 6,039,707.
Regarding claim 1, Fernandez discloses a multi-segment supportive belt assembly for reducing displacement of one or more orthotic devices on the lower extremities of a user (fig. 1, the waist and thigh assembly is capable of reducing displacement of the calf assembly), comprising: a first group of segments (please see fig. A below, where the designated first, second, and third linking segments form the first group of segments), including: a first linking segment configured to be positioned at the user’s waist level for transferring part of a load generated by the one or more orthotic devices to the user’s pelvic bone (fig. A, the waist belt/first linking segment is capable of supporting part of a load generated by the orthotic device on the calf); a second linking segment configured to be positioned at the user's gluteal level for transferring part of the load generated by the one or more orthotic devices to the user's gluteal muscles (fig. A, the gluteal belt/second linking segment is capable of supporting part of a load generated by the orthotic device on the calf), the second linking segment having a first and second opposed extremities provided with respective pivots configured to terminate on each side of the user's hip joints (fig. A shows the second linking segment terminating at the hip, and it is understood that it would terminate in the same way on the other unseen side of the user's body; furthermore, fig. B and col. 2, lines 58-64 indicates an upper pivot at the end of the second linking segment, which would be mirrored on the other unseen side as well); a pair of third linking segments 34/26/54 configured to be positioned at a respective user's thigh proximal end for transferring part of the load generated by the one or more orthotic devices to the user’s thighs proximal ends (fig. A, the third linking segments each including a thigh cuff 34, brace part 26, and short brace part 54, which are capable of supporting part of a load generated by the 
Fernandez is silent on the pair of first lateral segments being flexible.
However, Petrofsky teaches an analogous pair of first lateral segments 14/14 (fig. 1, risers 14 also extend between the buttocks and waist of the user) that are flexible (fig. 1 and col. 3, lines 56-61, inserts 20 permit risers 14/14 to flex forwardly and rearwardly).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the pair of first lateral segments of Fernandez to be flexible, as 
Fernandez in view of Petrofsky is silent on the pair of third linking segments being configured to encircle the respective user’s thigh proximal end.
However, Crawford teaches an analogous multi-segment supportive belt assembly 5 (fig. 1) having an analogous third linking segment 24 configured to encircle the respective user’s thigh proximal end (figs. 1 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the pair of third linking segments of Fernandez in view of Petrofsky to be configured to encircle the respective user’s thigh proximal end, as taught by Crawford, to be more securely held on the user’s legs.

    PNG
    media_image1.png
    784
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    747
    630
    media_image2.png
    Greyscale

Regarding claim 3, Fernandez in view of Petrofsky further in view of Crawford discloses the claimed invention as discussed above.
Fernandez further discloses the first linking segment including a waist belt (fig. A) and the second linking segment including a lower-back hips belt (fig. A).
Regarding claim 5, Fernandez in view of Petrofsky further in view of Crawford discloses the claimed invention as discussed above.
Fernandez further discloses each of the third linking segments including upper thigh contact areas (fig. A).
Regarding claim 6, Fernandez in view of Petrofsky further in view of Crawford discloses the claimed invention as discussed above.

Regarding claim 7, Fernandez in view of Petrofsky further in view of Crawford discloses the claimed invention as discussed above.
Fernandez further discloses the upper thigh contact areas being adjustable with one degree of freedom in rotation (figs. 2 and 3 show the rotation of the leg brace, which would include the thigh cuffs/upper thigh contact areas).
Fernandez in view of Petrofsky is silent on the upper thigh contact areas being adjustable with two degrees of freedom in translation.
However, Crawford further teaches analogous upper thigh contact areas 24 being adjustable with two degrees of freedom in translation (col. 5, lines 44-48, up and down via sliding member 98 in slot 100, as shown in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the upper thigh contact areas of Fernandez in view of Petrofsky further in view of Crawford to be adjustable with two degrees of freedom in translation, as taught by Crawford, to allow relative movement between the upper thigh contact area and the connection plate (col. 5, lines 45-47).
Regarding claim 10, Fernandez in view of Petrofsky further in view of Crawford discloses the claimed invention as discussed above.
Fernandez further discloses the pivots connecting the second lateral segments to the second linking segment being located on respective extremities of the second linking segment at a distance from each other (fig. B, the pivot being at the top end of the second linking segment; col. 2, lines 55-59 state that the cylinder/piston assembly is on both sides of the user, one for each leg, such that the width of the waist would form the distance between the two pivots) such that when the multi-segment supportive belt assembly is worn by the user the 
Regarding claim 11, Fernandez in view of Petrofsky further in view of Crawford discloses the claimed invention as discussed above.
Fernandez further discloses the pivots connecting the second lateral segment to the third linking segments being located on the third linking segments (fig. B, the lower pivot connects the second lateral segment to the third linking segment and is located on/attached to the third linking segment) such that when the multi-segment supportive belt assembly is worn by the user the pivots connecting the second lateral segment to the third linking segments are positioned at the user’s hip joint in the vertical plane and behind the user’s hip joint in the horizontal plane (figs. A and B, the lower pivot capable of being positioned in this location depending on the anatomy of the user as well as how the piston/cylinder is positioned via the upper pivot).
Regarding claim 12, Fernandez in view of Petrofsky further in view of Crawford discloses the claimed invention as discussed above.
Fernandez further discloses the pivots connecting the second lateral segment to the third linking segments being located on the third linking segments (fig. B, the lower pivot connects the second lateral segment to the third linking segment and is located on/attached to the third linking segment) such that when the multi-segment supportive belt assembly is worn by the user the pivots connecting the second lateral segment to the third linking segments are positioned at the user’s hip joint in the vertical plane and in front of the user’s hip joint in the horizontal plane (figs. A and B, the lower pivot capable of being positioned in this location depending on the anatomy of the user as well as how the piston/cylinder is positioned via the upper pivot).
Regarding claim 22, Fernandez in view of Petrofsky further in view of Crawford discloses the claimed invention as discussed above.
Fernandez is silent on the second linking segment being flexible.
However, Petrofsky further teaches the analogous multi-segment supportive belt assembly 10 (fig. 1) having a second linking segment 18, wherein the second linking segment 18 is flexible (col. 4, lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the second linking segment of Fernandez in view of Petrofsky further in view of Crawford to be flexible, as taught by Petrofsky, to accommodate twisting (col. 4, lines 4-5).
Regarding claim 23, Fernandez in view of Petrofsky further in view of Crawford discloses the claimed invention as discussed above.
Fernandez is silent on the second linking segment being made of a weaving configured to resist torsion efforts, the flexibility of the second linking segment allowing it to conform to a body shape of the user’s gluteal level.
However, Petrofsky further teaches the second linking segment 18 being made of a weaving (col. 4, line 62-col. 5, line 14, where the list of materials for production of band 18 include warp and fill yarn of graphite and fiberglass) configured to resist torsion efforts (col. 4, lines 5-7, where the band 18 is sufficiently stiff to transfer energy back and forth from leg to leg; being sufficiently stiff would resist torsion efforts), the flexibility of the second linking segment 18 allowing it to conform to a body shape of the user's gluteal level (col. 4, lines 3-5, where the band 18 is sufficiently flexible to accommodate twisting; the band is capable of conforming to a body shape of the user's gluteal level due to this flexibility).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the second linking segment of Fernandez in view of Petrofsky further in view of Crawford to be made of a weaving configured to resist torsion efforts, the flexibility of 
Regarding claim 26, Fernandez in view of Petrofsky further in view of Crawford discloses the claimed invention as discussed above.
Fernandez further discloses each of the third linking segments being a restraining strap (fig. A shows the thigh cuffs along with the bands being a restraining strap by restraining the thigh within the cuff).

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez et al. 4,557,257 in view of Petrofsky et al. 5,054,476 further in view of Crawford et al. 6,039,707 and Luttrell et al. 5,144,943.
Regarding claim 13, Fernandez in view of Petrofsky further in view of Crawford discloses the claimed invention as discussed above.
Fernandez in view of Petrofsky further in view of Crawford is silent on the pivots connecting the second lateral segments to the second linking segment consisting in ball joint mechanisms.
However, Luttrell teaches a leg support 10 comprising an analogous pivot 135/137 connecting a lateral segment 112/62 to a linking segment 140 consisting in a ball joint mechanism (figs. 1 and 2, ball 137 and socket 135 form a pivot that analogously connects a rod/cylinder 112/62 to a linking segment 140).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the pivots connecting the second lateral segments to the second linking segment of Fernandez in view of Petrofsky further in view of Crawford to consist in ball joint mechanisms, as taught by Luttrell, to allow a wider range of movement for the user's comfort during movement.
Regarding claim 14, Fernandez in view of Petrofsky further in view of Crawford and Luttrell discloses the claimed invention as discussed above.
Fernandez further discloses each of the pivots being composed of a housing 44/46 attached to the second linking segment, a capsule rotatably connected to the housing 44/46 (fig. B, the capsule being the cube rotatably connected between the arms 44/46 via the screw).
Fernandez in view of Petrofsky further in view of Crawford is silent on the pivots being ball joint mechanisms comprising a sphere positioned inside the capsule, the sphere having an elongated member portion forming the second lateral segment and protruding from the capsule through an elongated groove.
However, Luttrell further teaches the analogous pivot being the ball joint mechanism 135/137 comprising a sphere 137 positioned inside an analogous capsule 135, the sphere 137 having an elongated member portion forming the second lateral segment and protruding from the capsule 135 through an elongated groove (fig. 1, the ball 137 extends downward to form an elongated rod portion 112 that forms the rod/cylinder that is the second lateral segment; the socket 135 must have some kind of elongated opening to allow the elongated rod portion 112 to extend from the socket 135).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the pivots of Fernandez in view of Petrofsky further in view of Crawford and Luttrell to be ball joint mechanisms comprising a sphere positioned inside the capsule, the sphere having an elongated member portion forming the second lateral segment and protruding from the capsule through an elongated groove, as taught by Luttrell, to allow a wider range of movement for the user's comfort during movement.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez et al. 4,557,257 in view of Petrofsky et al. 5,054,476 further in view of Crawford et al. 6,039,707, Luttrell et al. 5,144,943, and Kramer et al. 6,050,962.
Regarding claim 15, Fernandez in view of Petrofsky further in view of Crawford and Luttrell discloses the claimed invention as discussed above.
Fernandez in view of Petrofsky further in view of Crawford and Luttrell is silent on the housing including an angular position sensor.
However, Kramer teaches a housing of a joint 3743 (fig. 37G, housing defined by the junction of links 3741 and 3742) including an angular position sensor 3740 (col. 4, lines 10-12, measures angle between its endpoints; furthermore, col. 4, lines 7-8 describes the sensors being used for complex ball and socket joints such as the hip).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the housing of the joint of Fernandez in view of Petrofsky further in view of Crawford and Luttrell with an angular position sensor, as taught by Kramer, to accurately measure 1, 2 or 3 degrees of freedom, as appropriate, at a joint (col. 4, lines 13-15).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez et al. 4,557,257 in view of Petrofsky et al. 5,054,476 further in view of Crawford et al. 6,039,707 and Woodman 5,718,672.
Regarding claim 24, Fernandez in view of Petrofsky further in view of Crawford discloses the claimed invention as discussed above.
Fernandez in view of Petrofsky further in view of Crawford is silent on the weaving being a polypropylene weaving.
However, Woodman teaches analogous cuffs 10 also for placement at the user’s thigh proximal end at the muscle junction of the buttocks and hamstring (fig. 3), wherein the cuffs 10 are made of weaving that is polypropylene weaving (col. 4, line 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the weaving of Fernandez in view of Petrofsky further in view of Crawford to be a polypropylene weaving, as taught by Woodman, which is prima facie obvious .

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez et al. 4,557,257 in view of Petrofsky et al. 5,054,476 further in view of Crawford et al. 6,039,707 and Young et al. 5,429,588.
Regarding claim 25, Fernandez in view of Petrofsky further in view of Crawford discloses the claimed invention as discussed above.
Fernandez in view of Petrofsky further in view of Crawford is silent on each of the third linking segments being made of urethane reinforced with a carbon fiber mattress.
However, Young teaches an analogous orthotic segment 12 (fig. 1) being made of urethane reinforced with a carbon fiber mattress (col. 9, lines 19-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the third linking segments of Fernandez in view of Petrofsky further in view of Crawford to be made of urethane reinforced with a carbon fiber mattress, as taught by Young, to form a high strength, substantially rigid material (col. 9, lines 21-28).

Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez et al. 4,557,257 in view of Petrofsky et al. 5,054,476 further in view of Crawford et al. 6,039,707 and Schwenn et al. 6,589,195 B1.
Regarding claim 27, Fernandez in view of Petrofsky further in view of Crawford discloses the claimed invention as discussed above.
Fernandez in view of Petrofsky further in view of Crawford is silent on the third linking segments including cushions implemented onto the restraining straps.
However, Schwenn teaches an analogous segment for placement on the thighs (fig. 1, thigh cuff) including cushions 154/156 implemented onto the restraining straps 122/124 (figs. 1 and 2 and col. 9, lines 34-36).

Regarding claim 28, Fernandez in view of Petrofsky further in view of Crawford and Schwenn discloses the claimed invention as discussed above.
Fernandez in view of Petrofsky further in view of Crawford is silent on the cushions being made of neoprene.
However, Schwenn teaches an analogous segment for placement on the thighs (fig. 1, thigh cuff) including cushions 154/156 being made of neoprene (col. 9, lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Fernandez in view of Petrofsky further in view of Crawford and Schwenn to have cushions made of neoprene, as taught by Schwenn, to provide cushioning (col. 9, line 36), and the provision neoprene material being prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Allen US 170,656; Dias et al. US 5,743,837; Betto et al. US 5,961,476.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KERI J NELSON/            Primary Examiner, Art Unit 3786